This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2173

                              In the Matter of the Welfare of:
                                      L. J. S., Child

                                 Filed September 8, 2015
                                        Affirmed
                                     Johnson, Judge

                               Nobles County District Court
                                 File No. 53-JV-14-163

Cathryn Middlebrook, Chief Appellate Public Defender, Susan Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant L.J.S.)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kathleen A. Kusz, Nobles County Attorney, Joel B. Whitlock, Assistant County
Attorney, Worthington, Minnesota (for respondent state)

         Considered and decided by Johnson, Presiding Judge; Bjorkman, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         The Nobles County District Court found L.J.S. guilty of two counts of possession

of stolen property based on evidence that he possessed a stolen pick-up truck and a stolen

car. On appeal, L.J.S. argues that the evidence is insufficient to sustain the findings of

guilt because the evidence does not sufficiently corroborate the testimony of his

accomplice, as required by section 634.04 of the Minnesota Statutes. We affirm.
                                          FACTS

       On September 16, 2014, a resident of Brandon, South Dakota, reported that his

pick-up truck had been stolen overnight from a parking lot outside his apartment

building. Three days later, a resident of Rushmore, Minnesota, reported that her car had

been stolen overnight from her driveway. That same morning, a farmer near the city of

Worthington found the stolen pick-up truck in his cornfield, and a police officer found

the stolen car in the parking lot of a hotel in Worthington.

       Based on information that a runaway teenager was staying in a room at the hotel, a

police officer knocked on the door of the room. Manuel Contreras, then 18 years old,

answered the door and gave law-enforcement officers permission to enter the room. The

officers saw four juveniles, including L.J.S., another male juvenile, K.T.P., and two

female juveniles. The officers also saw car keys on a dresser, which turned out to be the

keys to the stolen car that was parked outside.

       On September 23, 2014, the state charged L.J.S., then 17 years old, with two

counts of possession of stolen property, in violation of Minn. Stat. § 609.53, subd. 1

(2014). The district court consolidated L.J.S.’s case with the cases of K.T.P. and the two

other juveniles and held a court trial in November 2014. The state presented seven

witnesses: Contreras, the owners of the two vehicles, the farmer who found the stolen

truck, and three law-enforcement officers.

       Contreras was the state’s primary witness and testified as follows. He previously

had pleaded guilty to one count of possession of stolen property. He did not steal either

vehicle, but he knew that each vehicle had been stolen, and he was either a driver or a


                                              2
passenger of each vehicle. He was in jail in Sioux Falls, South Dakota, on an unrelated

theft charge on September 16, 2014, the day the truck was reported stolen. When he was

released the following day, a friend picked him up and drove him to the hotel in

Worthington, where he met L.J.S., K.T.P., and the other two juveniles. Contreras left the

hotel shortly thereafter to visit a family member in Rushmore. But K.T.P. called him to

ask whether he would help “rob some cars.” L.J.S. and K.T.P. drove to Rushmore to pick

up Contreras in the stolen truck. The three of them entered cars that did not belong to

them and stole money. When the stolen truck was low on gas, Contreras drove it into the

countryside, and L.J.S. and K.T.P. followed in the stolen car. Contreras left the stolen

truck in a cornfield and got into the stolen car with L.J.S. and K.T.P., and they drove back

to the Worthington hotel.

       The state introduced a video-recording from a surveillance camera at the parking

lot where the truck was stolen, which shows one vehicle enter the parking lot at

approximately 4:00 a.m. and two vehicles, including the truck, leave a few minutes later.

Four persons were visible in the video, but none could be identified. Nobles County

Deputy Sheriff Kristi Liepold testified that when the stolen truck was found in the

cornfield, officers saw a footprint in the mud nearby that was determined to match

Contreras’s shoes.

       L.J.S. did not testify or present any other evidence, and none of the other three

juveniles presented any evidence. The district court found L.J.S. guilty on both counts.

The district court also found K.T.P. guilty on two counts of the same offense but granted

the motions for judgment of acquittal filed by the other two juveniles, which the state did


                                             3
not oppose.    The district court adjudicated L.J.S. delinquent and ordered him to

participate in a 60-day program at the Minnesota Correctional Facility in Togo but stayed

that part of the disposition and placed him on supervised probation for two years and

ordered him to perform 100 hours of community service. L.J.S. appeals.

                                    DECISION

      L.J.S. argues that the evidence is insufficient to support the district court’s

findings of guilt because the evidence does not sufficiently corroborate the testimony of

his accomplice, Contreras.

      A defendant cannot be convicted on the basis of the “testimony of an accomplice,

unless it is corroborated by such other evidence as tends to convict the defendant of the

commission of the offense.” Minn. Stat. § 634.04 (2014); State v. Chavarria-Cruz, 839

N.W.2d 515, 519 (Minn. 2013). “Corroborating evidence is sufficient to convict if it

reinforces the truth of the accomplice’s testimony and points to the defendant’s guilt in

some substantial degree.” State v. Bowles, 530 N.W.2d 521, 532 (Minn. 1995). The

corroborating evidence may consist of circumstantial evidence. Id. The corroborating

evidence may be sufficient even if it is not strong evidence of guilt and even if the

evidence would not, by itself, establish a prima facie case of guilt. In re Welfare of

K.A.Z., 266 N.W.2d 167, 170 (Minn. 1978); State v. Mathiasen, 267 Minn. 393, 397-98,

127 N.W.2d 534, 538 (1964).         “The quantum of corroborative evidence needed

necessarily depends on the circumstances of each case.” State v. Adams, 295 N.W.2d

527, 533 (Minn. 1980). This court applies a de novo standard of review to the question




                                           4
whether the evidence is sufficient to corroborate accomplice testimony. In re Welfare of

S.H.H., 741 N.W.2d 917, 919, 921 (Minn. App. 2007).

      In this case, the state was required to prove, with respect to both the stolen truck

and the stolen car, that L.J.S. received or possessed a stolen vehicle, “knowing or having

reason to know” that the vehicle was stolen. Minn. Stat. § 609.53, subd. 1. In a seven-

page memorandum, the district court recognized that the state “relied heavily on the

testimony of Contreras” and that Contreras’s testimony “must be sufficiently

corroborated by additional evidence.”       The district court reasoned that additional

evidence corroborated Contreras’s testimony in three ways.        First, the district court

reasoned that the footprint evidence corroborated Contreras’s testimony that L.J.S. and

K.T.P. assisted him in abandoning the stolen truck in the cornfield by giving him a ride to

Worthington in the stolen car because that evidence shows that Contreras was at the

cornfield, and other evidence shows that he later was present in Worthington. Second,

the district court reasoned that the testimony of law-enforcement officers corroborates

Contreras’s testimony that L.J.S. was associating with Contreras. In addition, exhibits

consisting of photographs show a “mess of food and alcohol containers throughout the

room,” which indicates that L.J.S. had been “hanging out” in the hotel room for a period

of time. Third, the district court reasoned that the testimony of law-enforcement officers

concerning the car keys found in the hotel room and the stolen car parked outside the

room corroborates Contreras’s testimony concerning L.J.S.’s possession of the stolen car.

      The corroborating evidence on which the district court relied is sufficient to satisfy

the requirements of section 634.04. The state’s corroborating evidence confirms that


                                            5
L.J.S. received or possessed two vehicles that he knew to be stolen. See Minn. Stat.

§ 609.53, subd. 1.     The state’s corroborating evidence, standing alone, may not be

sufficient evidence of L.J.S.’s guilt, but that is immaterial. See K.A.Z., 266 N.W.2d at

170; Mathiasen, 267 Minn. at 397-98, 127 N.W.2d at 538. Section 634.04 requires only

that the state’s corroborating evidence “reinforce[] the truth of the accomplice’s

testimony and point[] to the defendant’s guilt in some substantial degree,” Bowles, 530

N.W.2d at 532, such that the defendant’s “connection to the crime may be fairly inferred”

from the evidence, Adams, 295 N.W.2d at 533. The corroborating evidence in this case

satisfies this test.

        L.J.S. contends that the state’s other evidence does not effectively corroborate

Contreras’s testimony because it shows only “that [L.J.S.] and Contreras were in the

same hotel room on the morning the police arrived to investigate” the stolen car. We

believe that the corroborating evidence that links L.J.S. to Contreras is significant.

Contreras admitted to possessing two stolen vehicles, and he testified that he did so with

L.J.S. and K.T.P. Law-enforcement officers corroborated the connection between L.J.S.

and Contreras by testifying that they found both of them in the same hotel room, near the

keys to the stolen car, with the stolen car parked outside the room. “Corroborating

evidence may be found in a defendant’s association with others involved in the crime in

such a way as to suggest joint participation, from the defendant’s motive and opportunity

to commit the crime, and from his proximity to the place where the crime was

committed.” State v. Her, 668 N.W.2d 924, 927 (Minn. App. 2003) (quotation omitted),

review denied (Minn. Dec. 13, 2003). Furthermore, the district court relied on more than


                                            6
the association between L.J.S and Contreras; the district court also noted that the physical

evidence is consistent with Contreras’s testimony.

       In sum, Contreras’s testimony was corroborated by other evidence that “tends to

convict the defendant of the commission of the offense.” See Minn. Stat. § 634.04.

Thus, the evidence is sufficient to support the district court’s findings of guilt.

       Affirmed.




                                               7